Citation Nr: 1048501	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his significant other


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1967 to April 1970.

This matter arises before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2009, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.

Notably, the Board previously issued a partial grant on this 
claim in October 2009, but the Veteran appealed the decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  
Subsequently, in August 2010, the Veteran, through his 
representative, and the Secretary of Veterans Affairs submitted a 
Joint Motion for Remand (Joint Motion) requesting that the 
Board's decision be vacated and remanded.  In an August 2010 
Order, the Court granted the motion and remanded the case to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  The competent evidence of record shows that the 
symptomatology associated with the Veteran's service-connected 
PTSD manifested by anxiety, hyperarousal, distress, difficulty 
falling asleep and interrupted sleep, distressing memories, 
infrequent thoughts about service, an inactive social life, an 
exaggerated startle response, and feelings of numbness or 
detachment for the portion of the appeal period prior to August 
24, 2007.

2.  The competent evidence of record shows that the 
symptomatology associated with the Veteran's service-connected 
PTSD included the symptomatology manifested prior to August 24, 
2007, but worsened to also include nightmares, a restricted 
affect, an irritable mood, weekly panic attacks causing a desire 
to drink alcohol, recurrent and intrusive distressing 
recollections of his stressor event, intense psychological 
distress and physiological reactivity on exposure to cues 
symbolizing or resembling his stressor event, persistent 
avoidance of stimuli, numbing of general responsiveness, 
outbursts of anger, and flashbacks for the portion of the appeal 
period from August 24, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for the Veteran's service-connected PTSD have not been 
met or approximated for the portion of the appeal period prior to 
August 24, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2010).      

2.  The criteria for an initial evaluation of 50 percent for the 
Veteran's service-connected PTSD have been approximated for the 
portion of the appeal period from August 24, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2010).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In December 2005, May 2007, and May 2008 correspondence, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to service connection and an increased evaluation for 
his claimed disorder and described the types of evidence that the 
Veteran should submit in support of his claim.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claim.  The RO further notified the Veteran of the elements of 
degree of disability and effective date.  The Federal Circuit has 
held that once service connection is granted, the claim is 
substantiated and additional notice is not required.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).

Although the decision was subsequently modified, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peake that certain notice 
elements were required for an increased rating claim.  22 Vet. 
App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  However, the Court drew a distinction between 
the notice requirements for a claim involving an initial 
disability rating and a claim for additional (increased) 
compensation of an already-service connected disability and only 
indicated that the notice requirements were relevant to claims 
for increased compensation.  Id.  As the issues on appeal involve 
entitlement to a higher initial rating, the Board finds that no 
discussion of VA's compliance with the notice elements outlined 
in Vazquez is necessary in this case.  

The Board further notes that the Veteran was provided with a copy 
of the April 2006 rating decision, the October 2007 statement of 
the case (SOC), and the March 2009 supplemental statement of the 
case (SSOC), as well as the Board's October 2009 decision and the 
August Joint Motion, which cumulatively included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach the 
decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in April 2006 
and March 2009, obtained the Veteran's VA treatment records, and 
associated the Veteran's service treatment records (STRs), 
certified trauma specialist's letters, and hearing transcript 
with the claims file.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case for the Veteran's PTSD were 
more than adequate, as they were predicated on a full reading of 
the private and VA medical records in the Veteran's claims file.  
The examinations included the Veteran's subjective complaints 
about his disability and the objective findings needed to rate 
the disability. 
  
The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claim.  Accordingly, the Board will proceed with appellate 
review. 

Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings  contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2010).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the record 
and to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition. 

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  An appeal from the 
initial assignment of a disability rating, such as in this case, 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  



Analysis

The Veteran filed his claim of entitlement to service connection 
for PTSD in December 2005.  The RO granted him a 30 percent 
disability rating by an April 2006 rating decision effective 
October 2005.  The Veteran then filed a notice of disagreement in 
April 2007, a substantive appeal in November 2007, and testified 
at a Travel Board hearing in July 2009.  He claims both that he 
minimized his symptoms when discussing them with VA examiners and 
that his symptoms have increased in severity since his original 
rating.  

A 30 percent disability rating reflects evidence of occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

In order for the Veteran to receive the next higher 50 percent 
disability rating, the evidence must show that his PTSD symptoms 
more closely approximate occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent disability rating is the next possible disability 
rating above 50 percent.  Such a rating is appropriate when PTSD 
symptoms more closely approximate occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

Finally, a 100 percent disability rating is warranted when PTSD 
symptoms approximate total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  They assign ratings 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The Board has reviewed the Veteran's complete claims file.  
Overall, the Board finds that the Veteran's symptomatology most 
closely approximated the criteria for a 30 percent disability 
rating for the portion of the appeal period prior to August 24, 
2007, and a 50 percent disability rating for the portion of the 
appeal period from August 24, 2007.  

To be sure, the Veteran's claims file indicates he began 
treatment for PTSD with an April 2006 compensation and pension 
examination.  At that examination, the Veteran reported that he 
initially felt disappointment upon his return home from active 
military service because he felt he was not welcomed back.  This 
resulted in symptoms of anxiety, hyperarousal, and distress, 
which continued over the years.  The Veteran also reported that 
he had difficulty falling asleep and experienced interrupted 
sleep due to various reasons a few times each night.  He claimed 
that he dreamed about Vietnam, as well as other traumatic events, 
about twice a week but described them as memories instead of 
nightmares.  During the daytime, the Veteran also reported 
infrequent thoughts about his service experiences.  Although he 
generally reported liking people, the Veteran did not have an 
active social life.  He described an exaggerated startle response 
but no anger problems, hypervigilance, major depression or 
psychotic symptoms, or panic attacks.  Still, the examiner noted 
that anxiety was a problem for the Veteran.  Upon examination, 
the Veteran presented himself as a casually dressed, clean, alert 
individual who was well oriented, spoke in a coherent manner with 
normal tone and rate, and made good eye contact.  The examiner 
found him to be intelligent with no psychotic symptoms or 
suicidal or homicidal ideations.  During the examination, the 
Veteran's mood was euthymic with some anxiety and boredom at 
times, and his affect was appropriate.  The examiner further 
described the Veteran as a pleasant individual with a good range 
of affect and mild anxiety.  The Veteran's cognitive functions 
and judgment were both intact, and he was capable of insight.  
Based on this examination, the examiner found that the Veteran 
had social and occupational functioning with some difficulty 
manifested in those areas and in relationships to a degree, which 
was categorized as mild to moderate.

Additionally, the examiner assigned the Veteran a Global 
Assessment of Functioning (GAF) score of 65.  A GAF score of 61-
70 reflects an individual with some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional truancy 
or theft within the household, but generally functioning pretty 
well and having some meaningful interpersonal relationships.

After this examination, the Veteran began treatment at a VA 
medical center.  In a July 2007 PTSD screen, the Veteran reported 
nightmares to a staff nurse.  He also reported that he tried hard 
not to think about his stressor or tried to avoid situations that 
reminded him of it; was constantly on guard, watchful, or easily 
startled; and felt numb or detached from others, activities, or 
his surroundings.  The Board finds that, based on these records, 
the Veteran's symptoms do not meet or approximate the criteria 
for a 50 percent disability rating for the portion of the appeal 
period prior to August 24, 2007, as described below.

However, the Veteran's symptoms worsened as he continued 
treatment.  On August 24, 2007, he had his second psychiatry 
consult.  While many of his symptoms remained the same, he now 
reported nightmares twice a week and had a restricted affect.  
His GAF score was also reduced to 60.  A GAF score of 51-60 is 
appropriate where there are moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning, (e.g., 
few friends, conflicts with peers or co-workers).  In November 
2007, the Veteran's affect was also restricted and his mood was 
irritable.  The treating physician assigned a GAF score of 60 and 
noted that the Veteran's symptoms were related to his alcohol 
consumption.  The Board notes, nonetheless, that a later 
compensation and pension examination related the Veteran's 
alcohol consumption to his PTSD.  By December 2007, the Veteran 
reported feeling jittery for months, but was otherwise alert, 
groomed, and oriented.    

In response to his claim for a higher initial evaluation, VA 
afforded the Veteran with a second compensation and pension 
examination in March 2009.  The examiner noted that the Veteran's 
non-PTSD symptoms included consuming 10 to 12 beers a day, 
decreased sleep, waking frequently, nightmares once a week, 
sadness over his son's death, decreased motivation, anxiety, and 
palpitations when he became angry.  However, the examiner did not 
expound on why these symptoms were not related to the Veteran's 
PTSD.  This is perplexing considering that the examiner reported 
that the Veteran's alcohol abuse was a way to cope with his PTSD 
symptoms.  Otherwise, the Veteran reported a suicide attempt back 
in 1972.  The examiner further noted a restricted affect and 
anxious mood, while remarking that the Veteran's sleep impairment 
interfered with his daily activity because he woke frequently 
during the night.  The Veteran claimed to have fair impulse 
control but reported panic attacks once a week.  When these 
attacks occurred, they caused a desire to drink alcohol.  
Overall, the examiner found that the Veteran's PTSD symptoms did 
not cause a problem with activities of daily living.  Moreover, 
the examiner noted that the Veteran persistently reexperienced 
his traumatic event as manifested by recurrent and intrusive 
distressing recollections of the event, including images, 
thoughts, or perceptions; recurrent distressing dreams; intense 
psychological distress at exposure to internal or external cues 
that symbolized or resembled an aspect of the traumatic event; 
and physiological reactivity on exposure to internal or external 
cues that symbolized or resembled an aspect of his traumatic 
event.  He also persistently avoided stimuli associated with his 
trauma and numbed his general responsiveness by trying to avoid 
thoughts, feelings, or conversations associated with his trauma; 
avoiding activities, places, or people that aroused recollections 
of his trauma; demonstrated a markedly diminished interest or 
participation in significant activities; felt detached and 
estranged from others; and had a restricted range of affect and a 
sense of a foreshortened future.  As for the Veteran's increased 
arousal, he complained of difficulty falling or staying asleep, 
irritability or outbursts of anger, hypervigilance, and an 
exaggerated startle response.  The examiner described these 
symptoms as chronic and reported that the Veteran isolated 
himself, drank to deal with his symptoms, and was irritable and 
anxious due to his exposure to stress.  Finally, the examiner 
noted that the Veteran has had problems in relationships due to 
his irritability and alcohol abuse and that his leisure 
activities were also affected by his experiences in Vietnam and 
intrusive thoughts.  Based on this examination, the Veteran was 
assigned a GAF score of 50.  A score of 41-50 is assigned where 
there are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).

In addition to medical evidence, the record also contains 
probative lay evidence.  At the July 2009 Travel Board hearing, 
the Veteran testified that since he received his 30 percent 
disability rating, he has become more jumpy, startled, and 
panicked.  He said that he feels he gets upset more and has 
started to stutter.  His significant other added that the she 
sees him continually panic at hundreds of insignificant things 
all day long and confirmed that he is easily irritated.  She also 
testified that she has observed the Veteran's bad flashbacks.  
The Veteran's significant other also claimed that the Veteran has 
an imaginary friend named Howe.  Furthermore, the Veteran 
described his survivor's guilt stemming from the death of his 
entire squad when he was not with them.  The hearing testimony 
also corroborated the Veteran's panic attacks, which the Veteran 
claimed occurred twice a week and his significant other claimed 
occurred daily.
  
The Veteran also submitted several reports from S.R., a certified 
trauma specialist and "PTSD expert."  These included various 
psychomotor test results for diagnosing PTSD.  The Veteran has 
already been service-connected for PTSD.  S.R. contends that the 
Veteran has severe PTSD and that the number and intensity of PTSD 
symptoms were at least equivalent to a 50 percent disability 
rating.  The Board notes that S.R. is not reported to be a 
psychiatrist or psychologist.  Moreover, the Board notes that 
S.R.'s characterization of the Veteran's PTSD as "severe" is 
not on its own determinative of the nature and extent of the 
Veteran's psychiatric condition, particularly where, as here, the 
Veteran's overall symptoms on VA examination demonstrate a lesser 
degree of disability for a portion of the appeal period.  See 38 
C.F.R. § 4.126(a) (2010).  The use of terminology such as 
"mild," "moderate," and "severe" by VA examiners and others, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2010).  
Further, S.R.'s reports do not contain the information and 
specific findings necessary to determine the appropriate 
disability rating in this case in light of the applicable 
diagnostic criteria.  That is, S.R. failed to address how the 
Veteran's PTSD effected his occupational and social functioning.  
In this case, the Board finds that the VA examiners, physicians 
whose opinions were made in accordance with DSM-IV criteria after 
examination and review of the Veteran's record and which contain 
more specific findings, are more probative of the degree and 
severity of the Veteran's PTSD.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives an 
adequate statement of reasons and bases).  

Thus, the overall disability picture associated with the 
Veteran's service-connected PTSD most closely approximates the 
criteria associated with the currently assigned 30 percent 
disability rating, representing occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational tasks, 
for the portion of the appeal period prior to August 24, 2007.  
During this portion of the appeal period, the Veteran generally 
functioned satisfactorily but displayed some anxiety, chronic 
sleep impairment, and suspiciousness.  He did not experience many 
of the symptoms associated with a 50 percent disability rating, 
including a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- or long-term memory; impaired judgment; and impaired 
abstract thinking.  In fact, the Veteran was casually dressed, 
clean, and alert.  He was also well oriented, spoke in a coherent 
manner with normal tone and rate, and made good eye contact.  To 
that end, the April 2006 compensation and pension examiner found 
the Veteran to be intelligent with no psychotic symptoms or 
suicidal or homicidal ideations.  Additionally, the Veteran's GAF 
score was 65, which indicates only mild symptoms such as some 
difficulty in occupational functioning.  

However, the overall disability picture associated with the 
Veteran's PTSD as shown by the probative evidence of record most 
closely approximates occupational and social impairment with 
reduced reliability and productivity for the portion of the 
appeal period from August 24, 2007.  During this part of the 
appeal period, the Veteran's symptomatology worsened to include a 
restricted affect, disturbances of mood, and weekly panic 
attacks.  His treatment providers also decreased his GAF score to 
60 and then 50, representing moderate symptoms and serious 
symptoms, respectively.  

Although the Board finds that the Veteran's symptomatology 
worsened during the appeal period, the Board does not find that 
the Veteran's disability picture worsened to the point where he 
approximated the symptomatology associated with a 70 percent 
disability rating.  In this regard, the Board notes that there is 
little, if any, evidence that the Veteran suffered deficiencies 
in most areas during the appeal period.  The competent evidence 
of record does not indicate any suicidal ideations; obsessional 
rituals; intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; spatial 
disorientation; or neglect of personal appearance and hygiene.  
On the contrary, the April 2006 compensation and pension examiner 
described the Veteran as being pleasant with a good range of 
affect and only mild anxiety with intact functions and judgment.  
The Veteran was euthymic with an appropriate mood and was clean, 
alert, and well-oriented.  Even after his symptoms worsened, the 
Veteran only reported fair impulse control to the March 2009 
compensation and pension examiner and did not complain of many of 
the symptomatology associated with a 70 percent disability 
rating.     

Therefore, while the Veteran is entitled to a higher rating of 50 
percent for the portion of the appeal period from August 24, 
2007, the preponderance of the evidence weighs against the 
assignment of a higher initial rating for the Veteran's PTSD for 
the portion of the appeal period prior to August 24, 2007, on a 
schedular basis.  The preponderance of the evidence also weighs 
against the assignment of a 70 percent disability rating for any 
portion of the appeal period.

The Board further notes that there is no evidence of record that 
the Veteran's claimed disability warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  Any limits 
on the Veteran's employability due to his disability have been 
contemplated in the currently assigned disability rating.  The 
evidence does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization or caused 
marked interference with unemployment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since the 
application of the regular schedular standards is not rendered 
impracticable in this case, referral of this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of the assignment of an extraschedular evaluation 
is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to 
be resolved in the claimaint's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  However, there is not an approximate 
balance of positive and negative evidence for a higher initial 
rating of PTSD, and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).     
ORDER

1.  Entitlement to an initial evaluation higher than 30 percent 
for service-connected posttraumatic stress disorder is denied for 
the portion of the appeal period prior to August 24, 2007.

2.  Entitlement to an initial evaluation of 50 percent for 
service-connected posttraumatic stress disorder is granted for 
the portion of the appeal period from August 24, 2007.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


